Title: Charles Francis Adams to James Madison, 30 September 1835
From: Adams, Charles Francis
To: Madison, James


                        
                            
                                Hond Sir.
                            
                            
                                
                                    Boston.
                                
                                September 30. 1835.
                            
                        
                        The relation in which you stand to the Constitution of the United States has emboldened me to send an humble
                            attempt of mine to defend it. It is with regret that I have seen in the public papers some accounts of your suffering
                            health. This may render the controversies of the day very uninteresting to you—I have only to urge in apology for my
                            intrusion my earnest desire to shew that even if many occasionally overlook the obligations we are under to the most
                            eminent founder of our Government, others and I believe the greater number still comprehend them and are disposed firmly
                            to adhere to his principles. With profound respect, I remain your obedt Servt
                        
                            
                                Charles Francis Adams.
                            
                        
                    